521 So. 2d 1035 (1988)
Ex parte Harry NICKS.
(Re: Harry Nicks v. State of Alabama).
86-838.
Supreme Court of Alabama.
February 12, 1988.
C. Burton Dunn, Birmingham, for petitioner.
Don Siegelman, Atty. Gen., and Martha Gail Ingram and William D. Little, Asst. Attys. Gen., for respondent.
PER CURIAM
Pursuant to Rule 39(c), A.R.App.P., we granted the defendant's petition to review the judgment of the Court of Criminal Appeals affirming the defendant's conviction and sentence of death. Nicks v. State, 521 So. 2d 1018 (Ala.Crim.App.1987). After carefully and thoroughly considering the record of trial, the Court of Criminal Appeals' opinion, and the briefs and arguments of the parties, we find no basis for reversal of the judgment of the Court of Criminal Appeals.
AFFIRMED.
All the Justices concur.